                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       No. 2:13-CR-00037-9-JRG
                                                     )
DEVIN DEONTE BLALOCK                                 )

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion under the CARES Act Memo

[Doc. 748] and the United States’ Response in Opposition [Doc. 750]. Acting pro se, Defendant

moves the Court to order his early release to home confinement because of the COVID-19

pandemic, though he does not claim that either he or any other inmate in his facility has contracted

the virus. As support for his motion, he relies on § 12003 of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), as well as

18 U.S.C. § 3624(c)(2).

        “[O]nce a court has imposed a sentence, it does not have the authority to change or modify

that sentence unless such authority is expressly granted by statute.” United States v. Thompson,

714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326 (6th Cir.

2010)). Under § 3624(c)(2), the Director of the Federal Bureau of Prisons has the power to place

a prisoner in home confinement “the shorter of 10 percent of the term of imprisonment of that

prisoner or 6 months.” And under § 12003(b)(2) of the CARES Act, “if the Attorney General

finds that emergency conditions will materially affect the functioning of the Bureau, the Director

of the Bureau may lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement under the first sentence of section 3624(c)(2).” But neither

of these statutes vests decision-making authority in the federal district courts; rather, they place




Case 2:13-cr-00037-JRG Document 751 Filed 04/27/20 Page 1 of 2 PageID #: 6684
decision-making authority solely with the Attorney General and the Director of the Bureau of

Prisons. United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *2 (E.D. Tenn. Apr. 15,

2020). The Court is therefore without authority to grant the relief that Defendant requests, id.,

and his motion [Doc. 748] is DENIED.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                               2

Case 2:13-cr-00037-JRG Document 751 Filed 04/27/20 Page 2 of 2 PageID #: 6685
